******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   STATE OF CONNECTICUT v. PHILIP FRIEND
                (AC 36097)
          DiPentima, C. J., and Alvord and Pellegrino, Js.
        Argued March 4—officially released August 18, 2015

(Appeal from Superior Court, judicial district of New
              Haven, B. Fischer, J.)
  Paul F. Enzinna, pro hac vice, with whom was Dylan
P. Kletter, for the appellant (defendant).
   Laurie N. Feldman, special deputy assistant state’s
attorney, with whom, on the brief, were Michael Dear-
ington, state’s attorney, and Brian K. Sibley, Sr., and
Maxine Wilensky, senior assistant state’s attorneys, for
the appellee (state).
                         Opinion

  DiPENTIMA, C. J. The defendant, Philip Friend,
appeals from the judgment of conviction, rendered after
a jury trial, of twelve counts of larceny of varying
degrees: three counts of larceny in the first degree in
violation of General Statutes (Rev. to 2007) § 53a-122
(a) (2), two counts of larceny in the second degree in
violation of General Statutes (Rev. to 2007) § 53a-123
(a) (2), and seven counts of larceny in the third degree
in violation of General Statutes (Rev. to 2007) § 53a-
124 (a) (2).1 These charges arose out of his relationship
with Standard Beef Company (SBC) between August,
2007 and February, 2008. On appeal, the defendant
claims that: (1) the evidence was insufficient to support
his conviction of larceny on all counts; (2) he was
deprived of a fair trial by the prosecutor’s statements
made during the state’s closing argument; and (3) he
was denied his constitutional right to a speedy trial
when the state ‘‘failed to bring him to trial until four
and a half years after his arrest . . . .’’ We affirm the
judgment of the trial court.
   The following facts, which the jury reasonably could
have found, and procedural history are relevant to this
appeal. On August 2, 2007, the defendant signed an
agreement to become a consultant to SBC in New
Haven. SBC was owned solely by Henry Bawarsky and
was in the business of purchasing meat products from
wholesale suppliers and then reselling them to its cus-
tomers. Under the terms of the agreement, the ‘‘specific
services’’ that were to be provided by the defendant to
SBC would have to be mutually agreed on by the parties.
The defendant would provide his services to SBC as
an independent contractor and would be ineligible to
receive ‘‘any additional compensation or employee ben-
efits that would otherwise accrue to him if he were an
employee . . . .’’ The agreement further provided that
the defendant would be reimbursed for his documented
out-of-pocket expenses. In consideration for his ser-
vices, the defendant would receive 25 percent of SBC’s
net profits estimated weekly.2 In addition, the defendant
was to ‘‘receive an option to purchase, together with
Richard Greenfield, all of the outstanding shares’’ of
SBC to be exercised by December 31, 2007.3 The
agreement specifically provided that ‘‘[a]ll moneys to
be paid by [SBC] to third parties’’ had to be approved
in writing by Bawarsky and either the defendant or
Greenfield, which could be evidenced by ‘‘a check
signed by both such parties.’’4 Finally, the agreement
provided that its terms ‘‘may not be altered, modified
or extended except in writing signed by both parties.’’
  Prior to the defendant’s becoming a consultant to
SBC, the company employed approximately twenty
people. It was managed primarily by Bawarsky, senior
vice president William Dober, and senior accountant/
comptroller Fred Auger. Paper documents were created
to keep track of the inventory and finances.5 The blank
company checks were stored in a safe. Only employees
in a position of trust had the combination to access the
safe.6 Prior to any checks being sent out, Auger would
match the printed checks with the corresponding
invoices and submit them to Dober for verification and
signature. Likewise, Dober, who had a corporate credit
card, provided Auger with itemized receipts to explain
and justify the charges on the account. Although Auger
could issue checks, he was not authorized to sign them.
Overall, Bawarsky, Dober, and Auger actively were
engaged in the running of SBC and remained informed
of its day-to-day operations and financial situation.
   In August, 2007, SBC was in a poor financial situation;
it did not have enough funds to pay its suppliers on time
and frequently risked overdrafting its bank account.
Nevertheless, SBC remained an attractive acquisition
target because it owned approximately a 15 percent
stake in New Haven Food Terminal—a real estate asset
worth ‘‘millions of dollars.’’
  Once the defendant had assumed his role as a consul-
tant to SBC in August, 2007, he immediately began
implementing changes in the way the company had been
operating. The old computer software was enhanced
by a modern one, providing more timely and accurate
information to the sales personnel.7 The data from the
new system, which became fully operational in October,
2007, fed directly into Greenfield’s office in New York,
so he could remotely monitor and access SBC accounts.
In addition to the new software, Greenfield provided
SBC with barcode scanners and label printers to
improve efficiency. Greenfield also provided SBC with
an $800,000 line of guaranteed trade credit to help ease
the company’s financial burden.8 As a result of these
changes, SBC’s finances significantly improved; the fre-
quency and amounts of the bank account overdrafts
diminished, profit margins improved, and the annual
loss of $400,000 began to decrease.
   At the time of these changes, Bawarsky was seen with
the defendant and introduced him to the company’s
personnel as someone who would help turn the busi-
ness around and become the eventual owner of SBC.
On August 6, 2007, Bawarsky, who was seventy-nine
years old, suffered a broken leg, was hospitalized for
more than a month and was unable to participate in
the running of SBC. Even after he was able to return
to work, Bawarsky would come in only for several hours
three or four times a week.
  Following Bawarsky’s injury, the defendant
increased his role in the day-to-day operations of SBC.
On September 24, 2007, he fired Auger and assumed the
company’s accountant/comptroller duties, becoming an
employee in addition to his consultant position. Having
assumed Auger’s position, the defendant gained control
over the SBC checkbook, and Dober no longer had
control over some checks that were being sent out.
   On November 27, 2007, the parties signed an amend-
ment to the original agreement extending the option to
purchase SBC to February 28, 2008. Despite the exten-
sion, the sale of SBC did not occur. In February, 2008,
David Bawarsky, Henry Bawarsky’s son, took control
of the company and forced the defendant out, removing
him from the property with the help of the New
Haven police.
   A criminal investigation ensued, and the defendant
was charged with thirteen counts of larceny.9 The jury
found the defendant guilty on twelve counts, and the
court sentenced him to twelve years incarceration, exe-
cution suspended after six years, with five years proba-
tion. This appeal followed. Additional facts will be set
forth as needed.
                            I
            SUFFICIENCY OF EVIDENCE
   We begin with the defendant’s challenge to the suffi-
ciency of the evidence to support his larceny conviction
on twelve counts. ‘‘A defendant who asserts an insuffi-
ciency of the evidence claim bears an arduous burden.’’
(Internal quotation marks omitted.) State v. Rodriguez,
146 Conn. App. 99, 110, 75 A.3d 798, cert. denied, 310
Conn. 948, 80 A.3d 906 (2013). ‘‘In reviewing the suffi-
ciency of the evidence to support a criminal conviction
we apply a two-part test. First, we construe the evidence
in the light most favorable to sustaining the verdict.
Second, we determine whether upon the facts so con-
strued and the inferences reasonably drawn therefrom
the [jury] reasonably could have concluded that the
cumulative force of the evidence established guilt
beyond a reasonable doubt. . . .
    ‘‘We note that the jury must find every element proven
beyond a reasonable doubt in order to find the defen-
dant guilty of the charged offense, [but] each of the
basic and inferred facts underlying those conclusions
need not be proved beyond a reasonable doubt. . . .
If it is reasonable and logical for the jury to conclude
that a basic fact or an inferred fact is true, the jury is
permitted to consider the fact proven and may consider
it in combination with other proven facts in determining
whether the cumulative effect of all the evidence proves
the defendant guilty of all the elements of the crime
charged beyond a reasonable doubt. . . .
   ‘‘Moreover, it does not diminish the probative force
of the evidence that it consists, in whole or in part, of
evidence that is circumstantial rather than direct. . . .
It is not one fact . . . but the cumulative impact of
a multitude of facts which establishes guilt in a case
involving substantial circumstantial evidence. . . . In
evaluating evidence, the [jury] is not required to accept
as dispositive those inferences that are consistent with
whatever inferences from the evidence or facts estab-
lished by the evidence [that] it deems to be reasonable
and logical. . . .
   ‘‘[In addition], [a]s we have often noted, proof beyond
a reasonable doubt does not mean proof beyond all
possible doubt . . . nor does proof beyond a reason-
able doubt require acceptance of every hypothesis of
innocence posed by the defendant that, had it been
found credible by the [jury], would have resulted in an
acquittal. . . . On appeal, we do not ask whether there
is a reasonable view of the evidence that would support
a reasonable hypothesis of innocence. We ask, instead,
whether there is a reasonable view of the evidence
that supports the [jury’s] verdict of guilty.’’ (Internal
quotation marks omitted.) State v. Papandrea, 302
Conn. 340, 348–49, 26 A.3d 75 (2011).
   As to the law governing the crime of larceny in Con-
necticut, ‘‘[a] person commits larceny when, with intent
to deprive another of property or to appropriate the
same to himself or a third person, he wrongfully takes,
obtains or withholds such property from an owner.’’10
General Statutes § 53a-119. Our ‘‘courts have interpre-
ted the essential elements of larceny as (1) the wrongful
taking or carrying away of the personal property of
another; (2) the existence of a felonious intent in the
taker to deprive the owner of [the property] perma-
nently; and (3) the lack of consent of the owner.’’ (Inter-
nal quotation marks omitted.) State v. Flowers, 69 Conn.
App. 57, 69, 797 A.2d 1122, cert. denied, 260 Conn. 929,
798 A.2d 972 (2002). ‘‘Because larceny is a specific intent
crime, the state must show that the defendant acted
with the subjective desire or knowledge that his actions
constituted stealing. . . . One who takes property in
good faith, under fair color of claim or title, honestly
believing that . . . he has a right to take it, is not guilty
of larceny even though he is mistaken in such belief,
since in such case the felonious intent is lacking. . . .
The general rule applies . . . to one who takes it with
the honest belief that he has the right to do so under
a contract . . . .’’ (Citation omitted; internal quotation
marks omitted.) State v. Papandrea, supra, 302 Conn.
350. With these principles in mind, construing the evi-
dence in the light most favorable to sustaining the ver-
dict, we determine that the jury reasonably could have
concluded that the cumulative force of the evidence
established the defendant’s guilt beyond a reasonable
doubt as to each conviction.
                             A
   The defendant first claims that there was insufficient
evidence to support his conviction of three counts of
larceny in the first degree in violation of § 53a-122 (a)
(2).11 We address each in turn.
                             1
            Count One–Webster Bank Debt
   The following additional facts are relevant to this
claim. Prior to becoming a consultant to SBC, the defen-
dant was the principal of Ridgefield Farms, LLC (Ridge-
field Farms), a wholesale beef seller that had been a
supplier to SBC. Ridgefield Farms had an outstanding
debt to Webster Bank in the amount of $88,158.66. The
defendant was personally responsible for settling the
debt by November 16, 2007.12 On November 9, 14, and
16, 2007, the defendant handwrote three SBC checks
payable to ‘‘Webster’’ adding up to the amount of the
outstanding debt.13 Checks dated November 9 and
November 16 were signed by the defendant only. The
November 14 check had two signatures; the defendant’s
and a signature resembling Dober’s. Dober testified,
however, that the second signature was not his.
   At trial, the defendant argued that SBC owed Ridge-
field Farms ‘‘[a] significant amount of money’’ for past
deliveries of beef. To support his argument, the defen-
dant introduced two internal SBC documents. The first
document reflected that, as of May, 2007, SBC owed
Ridgefield Farms $26,830.32. Dober testified that he
recalled the debt being at ‘‘$27,000 and change’’ in the
summer of 2007. The second document reflected an
outstanding debt as $50,339.49 in July, 2007. In addition,
the defendant presented the testimony of Attorney
David Pite, who represented the defendant in his negoti-
ations with Webster Bank regarding the settlement of
the outstanding loan. Pite testified that in the fall of
2007, SBC owed Ridgefield Farms ‘‘in excess of
$100,000.’’ Pite explained that he knew the extent of
the debt because, at that time, he also was representing
SBC in two legal matters concerning the company’s
outstanding debts and, therefore, he ‘‘had to know who
was owed what.’’
   On appeal, the defendant claims that the state
‘‘offered no evidence that [SBC] did not authorize these
checks, but instead asked the jury to infer the absence
of consent because [SBC] had no connection with Web-
ster Bank, and [the defendant] used the [SBC] money
to pay off a debt he personally guaranteed.’’ (Internal
quotation marks omitted.) Such inference, the defen-
dant contends, ‘‘is not supported by the evidence.’’ Addi-
tionally, the defendant argues that the state failed to
offer sufficient evidence to show that he had the intent
to deprive SBC of its property. Specifically, the defen-
dant argues that he acted under a good faith belief that
SBC owed a substantial amount of money to Ridgefield
Farms and that he, as the owner of Ridgefield Farms,
was entitled to satisfy his personal debt to Webster
Bank using SBC funds. We are not persuaded.
   We first note that ‘‘direct evidence of the accused’s
state of mind is rarely available. . . . Therefore, intent
is often inferred from conduct . . . and from the cumu-
lative effect of the circumstantial evidence and the
rational inferences drawn therefrom.’’ (Internal quota-
tion marks omitted.) State v. Hedge, 297 Conn. 621, 657,
1 A.3d 1051 (2010).
  We further note that in State v. Papandrea, supra,
302 Conn. 340, our Supreme Court has considered the
question of whether the defendant’s intent to steal could
reasonably have been inferred under a set of circum-
stances similar to this case. The similarities between
the cases warrant a brief discussion of the Papan-
drea decision.
   The defendant in Papandrea worked as an accoun-
tant and chief financial officer for Homecare Manage-
ment Strategies, Inc. (Homecare), a provider of
financial services to home health care agencies. Id.,
342. At the same time, the defendant was a majority
shareholder of White Oak Systems, LLC (White Oak),
a software company that provided its services to
Homecare. Id.
  In a period from February, 2004 to February, 2005,
the defendant issued a number of Homecare company
checks payable to various art dealers. Id., 344. Once
these transactions were revealed to the Homecare
owner, the defendant’s employment was terminated,
and he was subsequently charged with stealing corpo-
rate funds to purchase artwork for his personal use.
Id., 344–46.
   At trial, the defendant argued that he was entitled to
use the funds because ‘‘Homecare owed him money as
White Oak’s principal shareholder at the time he had
issued the checks.’’ (Internal quotation marks omitted.)
Id., 345. Despite this defense theory, the jury convicted
the defendant of nine counts of larceny in the first
degree, and this court affirmed the judgment on direct
appeal. Id., 345–46. Thereafter, our Supreme Court
granted the defendant’s petition for certification limited
to the issue of the sufficiency of evidence in the case.
Id., 342.
  Affirming this court’s decision, our Supreme Court
concluded that the state had presented sufficient evi-
dence to sustain the defendant’s conviction. Specifi-
cally, the court held that the jury reasonably could have
found that the defendant acted with intent to steal
because (1) by virtue of his professional education and
work experience he ‘‘knew that a debt to White Oak
was different from a debt to him personally’’; id., 351; (2)
he transferred the ‘‘funds directly into his own pocket,
rather than, for instance, transferring them to White
Oak or sharing them with’’ another principal at White
Oak; id., 353; (3) the relevant ‘‘entries in the Homecare
check register contain nothing to indicate that the trans-
actions involved artwork, that the payees were art deal-
ers, or that the ultimate beneficiary of each transaction
was the defendant or, for that matter, White Oak’’; id.,
356; (4) the defendant did not begin ‘‘making illicit with-
drawals’’ until he had become ‘‘the sole Homecare
employee dealing on a daily basis with checks and book-
keeping’’ and the provision of the financial reports to
management; id., 355; and (5) Homecare had no prior
history of issuing company checks ‘‘to an individual for
personal use . . . .’’ Id., 354.
   Likewise in the present case, the jury heard sufficient
evidence reasonably to conclude that the defendant
acted with a specific intent to deprive SBC of property.
At trial, the jury heard evidence that the defendant’s
initial role at SBC was that of ‘‘an advisor and consul-
tant.’’ In addition, having terminated Auger in Septem-
ber, 2007, the defendant became the company’s
accountant/comptroller, assuming oversight and con-
trol of SBC’s finances. On the basis of this evidence,
the jury reasonably could have concluded that the
defendant, as an executive officer of the company, must
have known that SBC’s debt to Ridgefield Farms was
distinct from a debt to him personally. Having reached
that conclusion, the jury then reasonably could have
inferred that the defendant was not acting under the
good faith belief that SBC owed the funds to him per-
sonally.
    Additionally, the jury could have concluded that, at
the time he wrote out the checks, the defendant was
not acting in good faith because he did not follow the
required SBC procedure of having two signatures on
the company’s checks, he handwrote the checks instead
of issuing them on the company’s newly installed com-
puter software, he simply named Webster Bank as the
payee without any explanation of the underlying nature
of the transaction, and he transferred funds directly to
Webster Bank instead of paying Ridgefield Farms first
and then paying off the debt.14 Moreover, the jury rea-
sonably could have concluded that SBC’s debt to Ridge-
field Farms was not large enough to explain the
payment of $88,158.66. While it is true that Pite testified
that SBC’s debt to Ridgefield Farms was in excess of
$100,000, the jury also heard Dober testify that he
remembered the debt being approximately $27,000. It
is axiomatic that the jury, as the final arbiter of credibil-
ity of any witness, was free to disbelieve Pite and instead
credit Dober’s recollection of the amount of the debt
and, thus, conclude that SBC did not owe Ridgefield
Farms the amount claimed by the defendant.15 See State
v. Robinson, 125 Conn. App. 484, 489, 8 A.3d 1120 (2010)
(‘‘[o]n appeal, we cannot revisit the jury’s decision to
believe the witnesses’’), cert. denied, 300 Conn. 911, 12
A.3d 1006 (2011). Moreover, because no evidence at
trial established that SBC owed Ridgefield Farms any
funds at the time the payments had been made, the jury
was free to conclude that SBC did not owe any money
to Ridgefield Farms.
  Likewise, the jury reasonably could have concluded
that the defendant had not been authorized to issue
checks to Webster Bank by SBC or its owner Bawarsky,
and that he was aware of that. The consulting
agreement, which the defendant personally had signed,
expressly provided that all funds paid to third parties
required a prior written authorization by Bawarsky and
either the defendant or Greenfield. In addition, the com-
pany’s check signing procedure was amended in
August, 2007, explicitly to require two signatures on all
SBC checks. The defendant had signed that document
too, acknowledging his familiarity with the new policy.
   Furthermore, the jury reasonably could have con-
cluded that the checks themselves indicated lack of
consent by SBC; two of the three checks bore only the
defendant’s signature, and the jury could have credited
Dober’s testimony that the third check, while bearing
a second signature similar to his, in fact had not been
signed by him. Significantly, the defendant did not issue
the checks until after he had assumed control of the
company’s checkbook having terminated Auger.
Finally, the jury reasonably could have concluded that
the defendant lacked authorization and was trying to
avoid detection by handwriting the checks used in the
old computer system instead of issuing checks on the
new system, which could be accessed and monitored
remotely by Greenfield—the man who personally had
extended and guaranteed the $800,000 trade credit to
SBC.16
                            2
            Count Three–Berger Legal, LLC
  The following additional facts are relevant to this
claim. During the negotiations of the consulting
agreement and its amendment, the defendant was repre-
sented by Attorney Jennifer Rose of Berger Legal, LLC
(Berger Legal). In turn, SBC was represented by its
own counsel, Attorney Geoffrey Hecht. Subsequently,
Berger Legal sent the defendant three separate invoices
for its services on August 31, 2007, for $8170.22; Septem-
ber 30, 2007, for $809.10; and October 31, 2007, for
$1193.50. The defendant paid the invoices in full with
three separate SBC checks issued using the old com-
puter system. Each check appeared to have been signed
by the defendant and Dober. At trial, however, Dober
testified that the signature on the check for $1193.50
was not his and that he was not able to confirm that
the signature on the check for $8170.22 was his.17
   On appeal, the defendant claims that the state
‘‘offered no evidence from which the jury could infer
that [SBC’s] payment of [Berger Legal’s] fees was unau-
thorized.’’ We disagree.
  In his brief, the defendant concedes that there was
evidence at trial establishing Berger Legal as a third
party. Under the terms of the consulting agreement, all
SBC payments to third parties required written approval
of both Bawarsky and the defendant or Greenfield. The
checks to Berger Legal did not have Bawarsky’s signa-
ture on them. Thus, the jury reasonably could have
inferred that the lack of Bawarsky’s signature indicated
that such payments had not been authorized. In addi-
tion, the jury could have found that the defendant had
chosen to issue the checks on the old system to avoid
detection by Greenfield, who testified that he did not
expect the defendant to pay any personal expenses with
SBC funds. As in the first count, the defendant did not
issue these SBC checks until after he had assumed the
control over the SBC checkbook. Furthermore, the jury
also could have inferred that the payments to Berger
Legal had not been authorized on the basis of Dober’s
inability to confirm the authenticity of his signature on
two of the checks. Finally, the jury, relying on its com-
mon sense, could reasonably have inferred that an
agreement as to legal fees necessarily would have been
reflected in the consulting agreement. See State v. Lavi-
gne, 121 Conn. App. 190, 196, 995 A.2d 94 (2010) (‘‘[triers
of fact] are not required to leave common sense at the
courtroom door’’ [internal quotation marks omitted]),
aff’d, 307 Conn. 592, 57 A.3d 332 (2012). This inference is
supported by the trial testimony regarding Bawarsky’s
involvement in the drafting of the agreement, the spe-
cific provision concerning the third party payments,
and SBC’s acute shortage of available funds.
                            3
          Count Four–Peaceable Sales, LLC
   The following additional facts are relevant to this
claim. On April 7, 2006, the defendant and his wife
registered a limited liability company–Peaceable Sales,
LLC (Peaceable Sales)–with the State of Connecticut.
During his tenure at SBC, the defendant issued ten SBC
checks to Peaceable Sales totaling $76,159.95. Although
most of the checks were accompanied by a Peaceable
Sales invoice, three checks had no corresponding
invoices. Five of the checks were issued on the old
computer system, and three were handwritten. Four of
the checks had been signed by the defendant alone,
and five more had a second signature that resembled
Dober’s. Dober, however, testified that four out of the
five checks that had two signatures had not been signed
by him.18 Similarly, Dober’s sister, Marcy Gollinger, also
was unable to identify her brother’s signature on all
five checks.
  At trial, Dober testified that he had no recollection
of SBC doing business with Peaceable Sales, and that
he had never seen an invoice from that company. In
addition, Gollinger testified that she did not remember
writing an SBC check to Peaceable Sales prior to
August, 2007. Likewise, Ilka Cintron testified that she
had not heard of Peaceable Sales prior to the defen-
dant’s arrival at SBC.
  To counter the testimony and evidence presented by
the state, the defendant introduced several documents
that, according to him, proved that the checks had been
issued to satisfy SBC’s outstanding debt to Peaceable
Sales for real deliveries of meat products. Specifically,
the defendant presented the jury with a series of
invoices reflecting a purchase of thirty-seven boxes of
tenderloins by SBC from Peaceable Sales that later pur-
portedly were sold to West Conn meat company netting
SBC a profit of $6770.62.
   On appeal, the defendant argues that the state ‘‘pro-
duced not a shred of evidence to support its theory that
any transaction between [SBC] and Peaceable Sales
was a sham . . . .’’ On the contrary, the defendant
argues, the evidence presented at trial ‘‘showed that
[SBC] bought real beef from Peaceable Sales, which
it later sold for a profit.’’ We are not persuaded by
these arguments.
  As we have stated previously, the jury heard testi-
mony that a total of ten SBC checks had been issued
to Peaceable Sales. The first four checks, totaling
$1855.26, were issued in September, 2007, using the old
computer system. The following two checks, totaling
$25,263.05, were issued in October and early November,
2007, using the new computer system. Thereafter, how-
ever, in November, 2007, and early January, 2008, the
defendant handwrote two old system checks totaling
$23,250.65. Later in January, 2008, the defendant issued
a check for $10,432.91 using the new computer system
again, followed by another handwritten check for
$15,358.08 used in the old system.
   At trial, Gollinger testified that by October, 2007, the
new computer system was fully operational. She further
testified that, once the new system had been installed,
all of the existing accounts were transferred to the new
system and SBC ‘‘started payables on [the] new system.’’
The only exceptions, according to Gollinger, were the
invoices and bills issued prior to October, 2007.
  On the basis of her testimony, the jury reasonably
could have concluded that this pattern of the alternating
use of the old and the new computer systems well after
the October changeover was an indication that at least
some of the purported transactions between SBC and
Peaceable Sales were fictitious, and that the defendant
used the old system in November, 2007, and January,
2008, in an apparent attempt to hide the true nature
of those payments. The jury could have found further
support for its conclusion in the fact that the November
and January checks issued under the old system had
been handwritten and had only the defendant’s signa-
ture. Moreover, the jury could have credited the testi-
mony of Dober and Gollinger, neither of whom were
able to verify the authenticity of Dober’s signature on
the checks at issue, and reasonably have concluded
that the checks had been issued without following the
procedure required by the consulting agreement and
the SBC policy requiring two signatures.
   In his brief, the defendant argues that the evidence
at trial ‘‘showed that [SBC] made a profit on the items
it purchased from Peaceable Sales.’’ We note that the
evidence the defendant cites to may explain one trans-
action, but not all. Furthermore, even if the jury were
to credit every transaction between SBC and Peaceable
Sales that had an accompanying invoice as legitimate,
it, nevertheless, would have been left with two unex-
plained checks, permitting the jury reasonably to con-
clude that they were illegitimate because they were
written by hand in January, 2008, and signed by the
defendant alone. We further note that the combined
value of these two checks equals $25,465.72, which
exceeds the $10,000 threshold of § 53a-122 (a) (2).19
   The defendant further contends that the state’s argu-
ments at trial, that Peaceable Sales was a ‘‘phony’’ com-
pany ‘‘run out of [the defendant’s] house, supposedly by
[his] wife, and that its bills to [SBC] were not legitimate
bills,’’ were not supported by the evidence and could
have caused ‘‘the jury to speculate, or even suspect,
that the company engaged in sham transactions.’’ We
are not persuaded by this argument.
  It is well settled that because jurors are ‘‘well
equipped to analyze the evidence,’’ our appellate courts
will not negate a verdict ‘‘on the chance . . . that the
jury convicted on a ground that was not supported
by adequate evidence when there existed alternative
grounds for which the evidence was sufficient.’’ (Inter-
nal quotation marks omitted.) State v. Chapman, 229
Conn. 529, 539–40, 643 A.2d 1213 (1994) (en banc).
Having reviewed the record, we conclude that in this
case, as in Chapman, the jurors ‘‘were in a position to
be able to evaluate the testimony presented and to
assess whether the charged theory was supported by
the evidence.’’ Id., 540.
                            B
   The defendant next claims that there was insufficient
evidence to support his conviction of two counts of
larceny in the second degree in violation of § 53a-123
(a) (2).20 We address each in turn.
                            1
     Count Five–Washington Mutual Credit Card
  Additional facts pertaining to this count are as fol-
lows. During his tenure at SBC, the defendant had a
personal credit card issued by the Washington Mutual
Bank. From September, 2007, through January, 2008,
the defendant made multiple purchases with the card,
which, by the end of December, 2007, amounted to
$7966.24. The credit card statements, introduced by the
state at trial, reflected that, inter alia, the defendant
made purchases at 121 Restaurant in North Salem, New
York ($161.19); Vista Wine & Spirits in South Salem,
New York ($68.80); Bed Bath & Beyond in Danbury
($231.97); Studentcity.com ($1497); Galleria D’Arte in
Ridgefield ($330.94); Circuit City in Danbury ($58.29);
Urban Outfitters in New Haven ($398.64); Ridgefield
Pet, Inc. ($5.29); and Johnston & Murphy’s in Marlton,
New Jersey ($1003.50). The defendant also used the
card to take out a cash advance of $1567.99, and
incurred both a finance/cash advance charge of $47.04
and late fees in the amount of $78, all included in the
total outstanding amount by the end of December, 2007.
  On December 17, 2007, the defendant wrote an old-
system check payable to the order of ‘‘Washington
Mutual’’ in the amount of $5500. The check was hand-
written and signed only by the defendant.
   On appeal, the defendant argues that, in order to find
him guilty on this count, the jury had to ‘‘make two
separate and necessary’’ inferences: (1) the jury had to
infer that SBC ‘‘did not authorize payment of charges
that were not [SBC’s] business expenses’’; and (2) the
jury had ‘‘to infer, from the descriptions of the charges
contained in the billing statements, that charges paid
with [SBC] funds were, in fact, [the defendant’s] per-
sonal expenses, rather than [SBC’s] business expenses.’’
Neither of these inferences, according to the defendant,
is supported by the evidence. We disagree.
   To support his first argument, the defendant points
to paragraph six of the consulting agreement, which
provides that the ‘‘[c]onsultant shall be reimbursed for
out-of-pocket travel and room, board and entertainment
expenses incurred during the term hereof; provided
[c]onsultant submits documentation verifying said
expenses.’’
   Although it is true that the consulting agreement does
not specifically limit the reimbursement to business
expenses only, the jury reasonably could have inferred
that, as a consultant who was hired to bring in new
business and help turn around the company in the midst
of a deep financial crisis, the defendant would be reim-
bursed for only verified legitimate business expenses.
Furthermore, an additional indication that SBC
intended to reimburse the defendant for legitimate busi-
ness expenses is found in paragraph one of the con-
sulting agreement, which provides, inter alia, that the
‘‘[c]onsultant shall serve as advisor and consultant to
[SBC] in connection with [SBC’s] business activities.’’
(Emphasis added.) Thus, the jury reasonably could have
concluded that the defendant was hired to improve
SBC’s business fortunes and that he would have been
reimbursed only for expenses incurred in the pursuit
of that goal.
  The defendant next argues that, ‘‘even if the jury
could infer lack of authorization from the fact that a
charge was not for a business expense of [SBC], the
evidence was insufficient to permit the jury to infer
that any charge paid with [the check] was not, in fact, a
business expense of [SBC].’’ Specifically, the defendant
argues that the state ‘‘put on no evidence to show what
was purchased in any credit card transaction, or even
any evidence with regard to what was sold at any of
the merchants involved.’’
   The problem with the defendant’s argument is that
it presumes that the jury reasonably could have found
that the expenses were personal only through direct
evidence. His argument, however, ignores the substan-
tial circumstantial evidence before the jury at trial. In
particular, the jury reasonably could have inferred that
the expenses were personal in nature because the
defendant used the old system checks at the time when
the new system was fully operational and all of the new
accounts were to be processed through the new system,
the check had been signed only by the defendant in
clear violation of the SBC check signing policy and the
consulting agreement, he issued the checks after he
had assumed control of the corporate checkbook, and
there were no invoices in SBC’s records explaining the
nature of the charges. That inference in turn would
have then allowed the jury reasonably to conclude that
purchases made at Urban Outfitters, Ridgefield Pet,
Inc., Galleria D Arte, Vista Wine & Spirits, and Studentci-
ty.com, as well as the cash advance, cash advance fee,
late fees, and other purchases were not business
related, despite the fact that no witness had testified
about the nature of the purchases made with the credit
card. See State v. Crafts, 226 Conn. 237, 245, 627 A.2d
877 (1993) (‘‘[t]here is, in fact, no rule of law that forbids
the resting of one inference upon facts whose determi-
nation is the result of other inferences’’ [internal quota-
tion marks omitted]).
                              2
    Count Six–American Express Credit Card 000
  Additional facts pertaining to this count follow. Dur-
ing the defendant’s tenure at SBC, his wife, Jamie
Friend, and Peaceable Sales held an American Express
credit card account ending in 000. From August 8, 2007,
through August 28, 2007, the defendant made multiple
purchases with the card amounting to $1134.12. The
credit card statement for that period, introduced by the
state at trial, reflected that the defendant had made
purchases at Izumi Japanese Restaurant in Danbury
($99.15); Barcelona in Fairfield ($247.23); Bing’s Car
Service in Hopewell Junction, New York ($165); Koo
Restaurant in Ridgefield ($108.10); Spring House Hotel
on Block Island, Rhode Island ($195.80); Metro-North
($23); and several gasoline purchases made in New York
and Connecticut ($295.84).
  By the next statement cycle ending on September 28,
2007, the account had accrued $3605.93 in new pur-
chases, a late payment fee, and a finance charge, bring-
ing the total balance on the account to $4740.05. The
defendant submitted a copy of the monthly statement to
SBC with certain charges having handwritten notations
purportedly explaining their nature. Charges submitted
for payment included ‘‘peripherals’’ at Verizon Wireless
in Brookfield ($116.57); ‘‘computers’’ at Best Buy in
West Hartford ($1262.92); transportation to New York
City and back with Mincpac, Inc., ($296); a company
dinner at Brazis Restaurant in New Haven ($41.88);
several entertainment charges ($366.80); Microsoft
Tech Support ($59); and multiple ‘‘fuel’’ purchases
($436.28).
   On September 21, 2007, the defendant issued an SBC
check payable to the order of ‘‘American Express’’ in
the amount of $483.84. The check was issued using
the old computer system and had only the defendant’s
signature. On September 26, 2007, the defendant issued
another SBC check payable to the order of ‘‘American
Express’’ in the amount of $483.84. The check also was
issued on the old system, but it had two signatures;
the defendant’s and a signature resembling Dober’s. On
October 23, 2007, the defendant issued a third SBC
check payable to the order of ‘‘American Express’’ in
the amount of $2675.04. The check was issued on the
new system and also had two signatures. At trial, how-
ever, Dober testified that neither of the two signatures
was his.
  By the next monthly statement, ending on October 28,
2007, the account had accrued $288.15 in new purchases
and fees, bringing the total outstanding balance to
$1385.48. The new purchases included a finance charge
($57.19); a purchase at Temple Grill in New Haven
($103.50); Vanger Garage in New York, New York ($26);
and several fuel purchases ($101.46).
  On November 19, 2007, the defendant issued an SBC
check payable to the order of ‘‘American Express’’ in
the amount of $1385.48. The check was issued on the
new system and signed only by the defendant.
  By the monthly statement ending on November 28,
2007, the account had accrued $2128.96 in new pur-
chases and fees. The defendant submitted a copy of
the monthly statement to SBC with certain charges
having been blacked out. The remaining charges reflect
that the defendant made purchases at Verizon Wireless
($552.05); Microsoft Support ($524.94); Ridgefield
Office Supply in Ridgefield ($106.35); Arman Garage in
New York, New York ($48); multiple fuel purchases
($339.49); and a finance charge ($31.83). At the bottom
of the invoice, the defendant handwrote instructions,
directing Gollinger to pay the entire balance and then
deduct $526.30 from his paycheck.
  On December 7, 2007, the defendant issued an SBC
check payable to the order of ‘‘American Express’’ in
the amount of $2128.96. The check was issued using
the new system and signed only by the defendant.
  On appeal, the defendant renews the argument we
addressed in part I B 1 of this opinion, arguing that
the state neither presented evidence that SBC had not
authorized the payment nor proved that the charges
were in fact personal rather than business expenses.
We disagree.
  As we concluded in part I B 1 of this opinion, the state
presented sufficient evidence for the jury reasonably
to infer that SBC had not agreed to compensate the
defendant for his personal expenses. Furthermore, hav-
ing reviewed the evidence in the case, we conclude that
the state presented sufficient evidence to allow the jury
reasonably to infer that the purchases made with the
credit card were not legitimate business expenses. We
reach this conclusion for the following reasons.
   The jury reasonably could have inferred that the
defendant had no SBC authorization to issue the checks
and was trying to avoid detection because three of the
five checks used had only one signature in violation of
the company policy and the consulting agreement. Such
an inference is further supported by Dober’s testimony
at trial that he did not sign the remaining two checks.
   Moreover, the jury reasonably could have rejected
the defendant’s notations on the statements as illegiti-
mate on the basis of a simple comparison between
the history of the charges and corresponding payments
made by the defendant. The evidence clearly shows
that as of August 28, 2007, the account had a balance
of $1134.12. The defendant issued two SBC checks,
presumably to pay for business expenses, against these
charges for a total of $967.68, leaving an unpaid balance
of $166.44.21 The September 28, 2007 statement reflects
that the defendant had made new charges totaling
$3605.93. Out of that total, his notations identified
$2675.04 as supposedly legitimate business expenses,
and the defendant issued an SBC check for the corres-
ponding amount, leaving an unpaid balance of $1097.33.
At that point, the only reasonable inference that could
have been made is that the defendant had paid for
all legitimate business expenses up to date, and the
remaining balance, therefore, represented personal
expenses ineligible for compensation. The October 28,
2007 statement reflects that the defendant had made
$288.15 in new charges, compelling a reasonable infer-
ence that no more than the total of the new charges
in the October statement can potentially qualify as a
business expense. The evidence, however, clearly
shows that the defendant issued a company check total-
ing $1385.48—the exact sum of the new charges
reflected in the October statement and previously
unpaid balance.22 On the basis of this comparison, and
the inference that the defendant was trying to avoid
detection by issuing three checks with one signature
and two checks with suspect signatures of Dober, the
jury reasonably could have concluded that the defen-
dant’s invoices were not credible and rejected the defen-
dant’s theory of defense.
                            C
   The defendant next claims that there was insufficient
evidence to support his conviction of seven counts of
larceny in the third degree in violation of § 53a-124
(a) (2).23
                            1
          Count Eight-–Pite Law Office, LLC
   Additional facts pertaining to this count follow. As
we previously stated in part I A 1, during the defendant’s
tenure at SBC, David Pite had been the defendant’s
counsel in his negotiations over the Ridgefield Farms’
outstanding debt to Webster Bank. On October 30, 2007,
Pite Law Office, LLC (law office) sent a $1050 invoice
to SBC for ‘‘legal services rendered from June 1, 2007,
through October 31, 2007.’’24 The specific charges were
detailed as ‘‘[t]elephone conferences with Attorney
Gfeller and her associate regarding [SBC] checks, plead-
ings, court notices and collection settlement negotia-
tions for doubtful accounts. Review of agreements and
business restructuring.’’ On November 19, 2007, the
defendant issued the law office an SBC check for the
full amount. The check was issued on the new computer
system and had only the defendant’s signature.
  On December 1, 2007, the law office sent a $962.50
invoice to SBC for ‘‘legal services rendered from
November 1, 2007, through November 30, 2007,’’ regard-
ing the SBC ‘‘[a]cquisition.’’25 The invoice detailed the
charges as ‘‘[a]dditional telephone conferences with
Attorney Rose regarding [SBC] real estate holdings and
Food Terminal Market structure. Drafted release as
requested and correspondence to Bank Counsel.’’ On
December 12, 2007, the defendant paid the invoice with
an SBC check signed by the defendant only.
  On January 8, 2008, the defendant, purportedly acting
on behalf of SBC, signed a retainer agreement with the
law office to ‘‘represent [SBC] in the following matters:
general corporate matters and litigation; including
Vande Rose Foods, LLC and Edart Trucking disputes.’’
The agreement called for an initial retainer fee of $2500
to be paid by SBC to the law office. On January 11,
2008, the defendant issued an SBC check in the amount
of $2500. The check was issued on the new system and
had the defendant’s signature only.
   At trial, when asked to explain the nature of the
charges in the December 1, 2007 invoice, Pite testified
that the charges reflected the work he had done ‘‘in
connection with the Vande Rose litigation . . . .’’ Pite
further testified that he started working on the Vande
Rose matter ‘‘in the fall,’’ 2007, and that Vande Rose
‘‘just didn’t sue [SBC] until January of 2008.’’ As to the
October 30, 2007 invoice, Pite admitted that Attorney
Gfeller, whose name appeared in the invoice, was, at
the time, an attorney for Webster Bank. In addition,
when asked as to why the retainer agreement had not
been signed by SBC president and owner Bawarsky,
Pite explained that the defendant asked him ‘‘to do it
and said that he was authorized to sign’’ the retainer
on behalf of the company. Ultimately, Pite testified that
he billed SBC for his services because he ‘‘must have
done work [for SBC].’’ He added, however, that
‘‘because [he] felt bad having to bill it,’’ he ‘‘courtesied’’
SBC some of his time in the invoices.
   The state presented testimony of Hecht who had been
representing SBC and Bawarsky personally at the time.
Hecht testified that Pite had been authorized to repre-
sent SBC in the Vande Rose dispute in January, 2008,
‘‘on the condition that [the defendant] was going to pay
Mr. Pite’s legal fees.’’ Hecht specifically testified that
he had informed Pite of this condition during a tele-
phone call he had made on January 18, 2008, and in an
e-mail he had sent to Pite following the telephone call.
The e-mail, which was entered at trial as a full exhibit,
stated, inter alia, the following: ‘‘This will confirm our
telephone conversation earlier today regarding the suit
in Federal Court by Vande Rose against [SBC] and [the
defendant]. You have confirmed that [the defendant]
has hired you to appear on behalf of both defendants.
You also indicated that you believe that Vande Rose
will be withdrawing the counts directed against [the
defendant] personally. I represent Henry Bawarsky,
sole stockholder of [SBC]. He has no objection to you
appearing on behalf of [SBC], with the understanding
that [the defendant] is responsible for your fees.’’
(Emphasis added.)
  In his testimony, Pite disputed Hecht’s recollection
of the terms of the agreement. He acknowledged that
he had received the e-mail from Hecht, but testified
that, once he had realized that the terms in the e-mail
had been stated inaccurately, he called Hecht and
informed him of the inaccuracy. To support Pite’s testi-
mony, the defense produced a copy of Hecht’s e-mail,
bearing Pite’s handwritten note purportedly made dur-
ing a phone call Pite had made following the receipt
of the e-mail, correcting Hecht’s understanding of the
terms of the agreement.26
  In his brief, the defendant argues that, even if all of
the evidence presented by the state were to be credited
by the jury, it was nevertheless insufficient to sustain
his conviction on this count. Specifically, the defendant
argues that the state ‘‘was required to prove not only
that [SBC] paid Attorney Pite, but that any such pay-
ments were for work for which [SBC] had not agreed
to pay.’’ We are not persuaded.
   First, the jury reasonably could have concluded that
it was the defendant who was responsible for paying
Pite’s legal fees accrued in connection with the Vande
Rose litigation. At trial, Hecht testified that that was
his understanding of the agreement. The jury, of course,
was free to credit his testimony over Pite’s testimony
to the contrary. Thus, the jury reasonably could have
concluded that the retainer fee of $2500 as well as the
December 1, 2007 invoice for $962.50 that Pite had
identified at trial as having been prepared in connection
with Vande Rose matter had not been authorized by
SBC.
    Second, even if the jury were to determine that Pite
had been retained by SBC in January, 2008, making it
responsible for paying his fees, the jury reasonably
could have concluded that charges from prior to that
time were not legitimate. Furthermore, as is the case
in other counts, the checks were signed by the defen-
dant only despite the clause in the consulting agreement
explicitly requiring a written authorization by Bawarsky
before any funds could be paid out to a third party.
Additionally, Pite had not been formally retained to
provide legal services to SBC until January, 2008; by
that time, however, Pite had billed SBC on two separate
occasions. From that evidence, the jury reasonably
could have inferred that Bawarsky had not authorized
the payments of the two invoices, and that Pite had not
been retained by SBC to provide legal services at the
time, despite his testimony that he ‘‘must have done
work [for SBC].’’ The jury also reasonably could have
inferred that the post hoc creation of the January
retainer agreement had been done by the defendant in
an attempt to legitimize his previous payments to Pite.
Moreover, the jury reasonably could have questioned
the likelihood of Pite representing SBC in a complicated
‘‘litigation of a large bill’’ concerning a ‘‘great amount
of money,’’ for approximately five months without any
formal agreement. This inference is furthered strength-
ened by the fact that Bawarsky had an attorney who
had been representing his interests at the time.
   Finally, the jury reasonably could have inferred that
the services SBC had been billed for in the October 30,
2007 invoice had not been performed for its benefit,
but rather for that of the defendant personally. The
invoice clearly states that the charges stem from confer-
ences with an attorney from Webster Bank ‘‘regarding
[SBC] checks, pleadings, court notices and collection
settlement negotiations for doubtful accounts. Review
of agreements and business restructuring.’’ At trial, Pite
testified that he had represented the defendant in the
negotiations with the Webster Bank that resulted in the
signing of the forbearance agreement on October 22,
2007. The jury also heard testimony that the defendant
had paid his debt to Webster Bank with SBC checks.
In addition, the forbearance agreement specified that
Webster Bank had ‘‘commenced a collection action’’
against the defendant. On the basis of that evidence,
the jury reasonably could have inferred that the charges
in the October 30, 2007 invoice reflected legal services
that had been performed for the defendant personally.27
                           2
Count Nine–U.S. Bank Ridgefield Farms Credit Card
   Additional facts pertaining to this count follow.
Ridgefield Farms held a credit card issued by U.S. Bank
from prior to 2005. At trial, the representative of the
bank, John Shaw, testified that approximately in Sep-
tember, 2007, the bank suspended the credit card
account because no payments had been made for at
least ninety days preceding the suspension. Shaw fur-
ther testified that the unpaid balance on the account
equaled $3721. On November 19, 2007, the defendant
issued an old system SBC check payable to the order
of U.S. Bank in the amount of $3721. The check was
handwritten and signed only by the defendant.
  In his brief, the defendant renews the argument we
addressed in part I A 1 of this opinion, arguing that
the state did not ‘‘put on any evidence suggesting that
[SBC’s] payments did not result in a corresponding
reduction of [SBC’s] debt to Ridgefield Farms.’’ Once
again, we are not persuaded by the defendant’s
argument.
   As we concluded in part I A 1 of this opinion, the
jury reasonably could have inferred that the defendant
acted without SBC’s consent by issuing a handwritten
company check with only his signature. In addition, on
the basis of the testimony and evidence presented at
trial, the jury also reasonably could have determined
that SBC’s debt to Ridgefield Farms did not reach the
extent claimed by the defendant or that it did not exist
at all.
                           3
        Count Ten–U.S. Bank Visa Credit Card
   Additional facts pertaining to this count follow. Dur-
ing his tenure at SBC, the defendant held a personal
credit card issued by the U.S. Bank. From August 4,
2007, through September 5, 2007, the defendant made
multiple purchases with the card, which amounted to
a total of $5331.85. The credit card statement for that
period, introduced by the state at trial, reflected that
the defendant made purchases at American Airlines
($298.60); Massage Envy Country ($49); Millilo Farms
in Ridgefield ($39.63); Impark in New York, New York
($33); Express in White Plains, New York ($61.81); The
Gap in White Plains, New York ($82.06); Bloomingdale’s
in White Plains, New York ($33.24); Nordstrom in White
Plains, New York ($98.69); Barney’s in White Plains,
New York ($56.61); Fandango.com ($33); Manisses/1661
Inn on Block Island, Rhode Island ($836.20); Caraluzzi’s
in Wilton ($94.99); Hi Speed Ferry, Rhode Island
($67.50); Ridgefield Liquor Shop in Ridgefield ($43.98);
Dead Eye Dicks on Block Island, Rhode Island ($95.92);
Stop & Shop in Ridgefield ($49.73); Aldo’s Moped, Inc.
on Block Island, Rhode Island ($66); The Moped Man
on Block Island, Rhode Island ($69.85); Trader Joe’s in
Danbury ($110.67); Verizon Wireless ($1059.87); Bed
Bath & Beyond in Danbury ($211.98); The Sports
Authority in Danbury ($195.96); The Ridgefield Supply
in Ridgefield ($54.02); Shell Oil in Cross River, New
York ($88.70); Macy’s in Danbury ($580.31); Luc’s Cafe´
Restaurant in Ridgefield ($112.28); Kohl’s in Ridgefield
($42); Progressive Insurance ($500); and Comcast Cable
($266.25). During the same period, the defendant also
incurred a finance interest charge of $219.67.
  On September 7, 2007, the defendant issued an SBC
check payable to the order of ‘‘Visa’’ in the amount of
$2849.25. The check was issued using the old computer
system, the corresponding credit card account number
was handwritten in, and the check had only the defen-
dant’s signature.
  On appeal, the defendant renews the argument we
addressed in part I B 1 of this opinion, arguing that
the state neither presented evidence that SBC had not
authorized the payment nor proved that the charges
were in fact personal rather than business expenses.
We disagree.
   As we concluded in part I B 1 of this opinion, the state
presented sufficient evidence for the jury reasonably
to infer that SBC had not agreed to compensate the
defendant for his personal expenses. Similarly, we con-
clude that the state presented sufficient evidence, in
the form of the credit card statement, for the jury, using
its common sense and experiences, reasonably to infer
that the charges were personal. Moreover, the jury rea-
sonably could have concluded that, by not adhering to
the SBC policy requiring two signatures and the terms
of the consulting agreement, the defendant had
attempted to avoid detection because the purchases
were not legitimate business expenses.
                            4
           Count Eleven–Exxon Credit Card
   Additional facts pertaining to this count are as fol-
lows. The defendant’s wife held an Exxon Mobile credit
card issued by the Citi Bank. During the defendant’s
tenure at SBC, the card was being used continuously
to make purchases at 80 Bedford Road in Katonah, New
York ($748.42); 2507 Albany Avenue in West Hartford
($939.93); 31 Danbury Road in Ridgefield ($150.02); 200
Sargent Drive in New Haven ($94.89); Route 35 & Bou-
ton Road in South Salem, New York ($138.24); 30 South
Kinderkamack Road in Montvale, New Jersey ($105.61);
680 East Main Street in Mount Kisco, New York ($5.14);
192 North Bedford Road in Mount Kisco, New York
($20.01); 681 Piermont Road in Closter, New Jersey
($69.30); and 209 Route 3 East in Secaucus, New Jer-
sey ($40.13).
  During that period, the defendant issued four SBC
checks payable to the order of ‘‘Exxon Mobil.’’28 The
first check was issued on October 11, 2007, using the
old computer system. The check was in the amount of
$253.90 and was signed by the defendant only. The
second check was issued on October 18, 2007, using
the new system. That check was in the amount of
$475.51 and had the defendant’s signature and a signa-
ture resembling Dober’s. At trial, however, Dober did
not recognize the signature as his. The third check was
issued on November 19, 2007, also using the new sys-
tem. It was in the amount of $326.54 and signed only
by the defendant. The last payment was made by an
old system check issued on December 24, 2007. It was
handwritten in the amount of $730 and had only the
defendant’s signature.
  At trial, the state presented testimony of Judith Led-
oux, the bursar of the University of Hartford. Ledoux
testified that in the fall of 2007, the defendant’s sons
were registered as students at the university. According
to Ledoux, one of the sons had an automobile. She
further testified that the files of the defendant’s sons
contained several off-campus addresses, including 18
Temple Street in Hartford, and Closter, New Jersey.29
When asked whether she considered Albany Avenue as
being close to the university’s campus, Ledoux testified
that she did.
   In addition to the testimony of Ledoux, the state
introduced testimony of Mel Cartoceti, an investigator
for the state. Cartoceti testified that, according to his
measurements, the distance between 2507 Albany Ave-
nue in West Hartford and 18 Temple Street in Hartford
was 4.31 miles. He also testified that the distance
between 18 Temple Street in Hartford and the Univer-
sity of Hartford was 3.09 miles.
   Finally, Cintron, who worked in the same office as
the defendant at SBC, testified that, between Septem-
ber, 2007, and January, 2008, she had seen the defendant
at SBC in New Haven every work day. Similarly, Green-
field testified that, as he understood it, the defendant
had been at the SBC office ‘‘on a daily basis.’’
   On appeal, the defendant argues that the state
‘‘offered no evidence with regard to what was pur-
chased, by whom, or for what purpose.’’ ‘‘Absent such
evidence,’’ he argues, ‘‘the inference the [state] asked
the jury to draw—i.e., that these charges represented
personal purchases by [the defendant,] rather than
[SBC] expenses—amounts to rank speculation, and is
impermissible.’’ (Emphasis in original.) We disagree.
  First, the jury reasonably could have inferred that a
credit card that had been issued to the defendant’s wife,
in fact, had been used by his wife and possibly other
family members rather than by SBC employees. That
inference is supported by the testimony of Ledoux and
Cartoceti at trial that, at the time, in addition to residing
in Closter, New Jersey, the defendant’s sons attended
college and resided in a close proximity to 2507 Albany
Avenue in West Hartford.30 Furthermore, the jury rea-
sonably could have inferred that the defendant’s sons
had been using the card on the basis of the regularity
with which the charges at 2507 Albany Avenue had been
made. The credit card statements introduced at trial
clearly show that during the period from October, 2007,
through December, 2007, the card had been used at this
location twenty-three times. Similarly, the jury reason-
ably could have inferred that the twenty-four charges
at 80 Bedford Road in Katonah, New York, also had
not been made by the defendant, but rather someone
else. In making this inference, the jury could have relied
on its common experience and knowledge of the fact
that Katonah, New York, does not lie between the defen-
dant’s residence in Ridgefield and the SBC office in New
Haven where, according to the testimony of Cintron and
Greenfield, he appeared every work day.
  Second, having made this inference, the jury then
reasonably could have concluded that the charges made
by persons who had not been employed by SBC could
not have been legitimate business expenses of SBC. In
addition, the jury reasonably could have concluded that
the purchases had been made for personal expenses
on the basis of the evidence showing that the defendant
clearly violated the consulting agreement and the com-
pany policy regarding two signatures on all SBC checks,
and that he handwrote old system checks long after
the new system had become fully operational.
   In his brief, the defendant argues that, even if some
of these charges were incurred at a gas station near
the homes of the defendant’s sons, the state ‘‘offered
no evidence that . . . they were incurred for the sons’
personal use, and were not [SBC] expenses.’’ To support
his argument, the defendant points to evidence at trial
showing that his sons occasionally had performed some
work at SBC in New Haven. Of course, the jury was
free to reject the notion that SBC had chosen to compen-
sate the defendant’s sons for their work by paying the
credit card account issued in their mother’s name as
implausible. In addition, the defendant lacked the nec-
essary authority to make such payments under the
terms of the consulting agreement.
                            5
        Count Twelve–BMW Leasing Account
  Additional facts pertaining to this count follow. Dur-
ing the defendant’s tenure at SBC, his wife leased a
BMW automobile from BMW Financial Services with a
monthly payment of $539.51.
  On November 30, 2007, the defendant issued an SBC
check payable to the order of ‘‘BMW Financial Ser-
vices.’’ The check was in the amount of $1356 and signed
only by the defendant. The defendant submitted to Gol-
linger a handwritten invoice that purported to list the
mileage that he had driven for business purposes in
September, October, and November, 2007. On the bot-
tom of the invoice, the defendant wrote that he had
travelled 2825 miles and then multiplied that mileage
by $0.48 for a total of $1356. The invoice also included
a handwritten notation, directing to ‘‘[m]ake check
directly to BMW.’’
  At trial, Gollinger testified that, in the process of
creating an internal SBC account number to generate
a company check on the new system, she entered the
name of the defendant’s wife as the leaseholder.
According to Gollinger, when the defendant learned of
that, ‘‘he got very upset with me because I put her name
on that actual account, so I took it off.’’
  Thereafter, on January 15, 2008, the defendant issued
a second SBC check payable to the order of ‘‘BMW
Financial Services.’’ That check was in the amount of
$394.56 and was signed only by the defendant. The
defendant submitted a calendar page for December,
2007, with multiple handwritten entries purportedly list-
ing the mileage he had travelled for business purposes
during that month. According to the defendant’s hand-
written notation, he had travelled 822 miles for business
during that month for a total of $394.56.
   On appeal, the defendant argues that the state failed
to present evidence that he ‘‘did not, in fact, use his
wife’s car to drive the number of miles he claimed for
business purposes. Instead, the [s]tate asked the jury
to infer, from the fact that the car was leased in his
wife’s name, that [the defendant] was stealing [SBC’s]
money to pay for his wife’s car, rather than seeking
‘reimburs[ment] for out of pocket . . . travel
expenses,’ pursuant to the [consulting agreement].
Absent any evidence to support it, any such inference
was not only contrary to all the evidence, but pure
speculation, and not permissible.’’ We are not per-
suaded.
  First, as is the case with other counts, the jury reason-
ably could have inferred that the payments to BMW
Leasing were unauthorized by SBC because the com-
pany checks, although issued on the new system, lacked
the required second signature in clear violation of the
company policy and the terms of the consulting
agreement regarding third party payments. In addition,
the jury reasonably could have inferred that the defen-
dant had been trying to avoid detection on the basis of
Gollinger’s testimony that the defendant became ‘‘very
upset’’ and insisted that she remove any reference to
his wife’s name from the SBC computer system. Fur-
thermore, the jury reasonably could have inferred that
the defendant’s invoices did not conform to the require-
ment of the consulting agreement for reimbursable busi-
ness expenses to be accompanied by ‘‘documentation
verifying said expenses.’’ (Emphasis added.) The
invoices are handwritten, provide scant details and, on
their own, offer no verification for the claims made
therein.
   Second, the invoices submitted by the defendant
reflect that, between September and December, 2007,
he had travelled 3647 miles for business purposes. At
trial, however, both Cintron and Greenfield testified
that the defendant appeared in the office on a daily
basis. See State v. Pearl, 28 Conn. App. 521, 528–30,
613 A.2d 304 (1992) (finding that discrepancies between
witnesses’ observations and claims of overtime submit-
ted for payment supported reasonable inference that
defendant did not work hours claimed).
                           6
    Count Thirteen–Greater Huron Development
         Corporation/Keane & Beane, P.C.
  Additional facts pertaining to this count are as fol-
lows. Prior to his tenure at SBC, the defendant, both
personally and as one of the owners of Ridgefield
Farms, had been Involved in a legal dispute brought by
the Greater Huron Development Corporation (GHDC)
in the United States District Court for the Southern
District of New York. In that matter, the defendant was
represented by Attorney David Glasser of the law firm
Keane & Beane, P.C.
  On August 10, 2007, the defendant entered a court
approved settlement, resolving the dispute. Under the
terms of the settlement, the defendant was to begin
making monthly payments to GHDC in the amount of
$1392.04. On September 10, 2007, the defendant issued
an SBC check payable to the order of ‘‘GHDC’’ in the
amount of $1392.04. The check was issued using the old
computer system and was signed only by the defendant.
   On December 10, 2007, Keane & Beane, P.C., sent an
invoice to the defendant in the amount of $35,000. On
January 1, 2008, the defendant issued a company check
payable to the order of ‘‘Keane & Beane, P.C.’’ in the
amount of $1000. The check had only the defendant’s
signature.
  In his brief, the defendant renews the argument we
addressed in part I A 1 of this opinion, arguing that the
state did not present evidence proving that SBC funds
had not been used to satisfy the SBC’s outstanding debt
to Ridgefield Farms. Without such proof, he argues, the
conviction on this count cannot stand. We disagree.
   As we stated in part I A 1 of this opinion, the jury
was free to disbelieve the defendant’s theory of defense
and conclude that SBC owed no money to Ridgefield
Farms. In addition, in this count, the jury reasonably
could have concluded that the defendant’s clear viola-
tion of the company’s policy requiring two signatures
on all checks as well as his violation of the terms of
the consulting agreement was indicative of his intent
to embezzle SBC funds to satisfy his personal debts.
                           7
   Count Two–American Express Credit Card 009
  Additional facts pertaining to this count follow. Dur-
ing his tenure at SBC, the defendant held an individual
credit card account with American Express. The state-
ment ending on August 8, 2007, reflects that the defen-
dant made purchases at Wal-Mart in West Haven
($697.20); Maguire’s Bayfront Restaurant in Ocean
Beach, New York ($512.88); Gotomypc.com ($269.40);
Fancy Food Show in New York City, New York ($120);
made multiple fuel purchases ($456.97); paid a parking
lot fee in New York City, New York ($19); and several
E-ZPass charges ($245). The statement ending on Sep-
tember 9, 2007, reflects that the defendant made pur-
chases at Tiger Direct.com ($2595.55); and a service
charge with OnStar ($17.97).
  On September 21, 2007, the defendant issued an SBC
check payable to the order of ‘‘American Express’’ in
the amount of $2828. The check was issued using the old
computer system and was signed only by the defendant.
  For the next statement cycle ending on October 8,
2007, the defendant submitted a copy of his monthly
statement with the following charges claimed as busi-
ness expenses: OnStar service charge ($20.09); ‘‘com-
puters/printers’’ at Tiger Direct.com ($339.98); ‘‘file
cabinets’’ at Wal-Mart ($240.92); La Quinta Inn in New
Haven ($110.88); and several fuel purchases ($135.14).
  On October 19, 2007, the defendant issued an SBC
check payable to American Express in the amount of
$847.01. The check was issued using the new computer
system and it was signed by the defendant and Dober.
  For the statement cycle ending on November 8, 2007,
the defendant submitted a copy of his monthly state-
ment with the following charges claimed as business
expenses: Park Avenue Garage in New York City, New
York ($33.13); Machine Shop in New York ($169);
OnStar service charge ($20.09); Route 7 Grill in Great
Barrington, Massachusetts ($1238.82); and multiple fuel
purchases ($192.52).
  On November 30, 2007, the defendant issued an SBC
check payable to the order of ‘‘American Express’’ in
the amount of $2486.43. The check was issued using
the new system and was signed only by the defendant.
   The statement cycle ending on December 8, 2007,
reflects that the defendant made purchases at Tailgators
Restaurant in Derby ($46.58); Croton Creek Steakhouse
in Croton Falls, New York ($170.14); Romeo and Cesare
in New Haven ($160); Morton’s of Hartford in Hartford
($310.60); Joseph’s Steakhouse in Bridgeport ($349.47);
Cru Restaurant in New York City, New York ($327.44);
Credit Alert membership fee ($119.99); Northwest Air-
lines ‘‘Passenger . . . Friend/Jamie’’ ($71.25); North-
west Airlines ‘‘Passenger . . . Friend/Phili[p]’’
($71.25); Amtrak ‘‘Passenger . . . Stone/Richard’’
($437); American Airlines ($1588.70); OnStar service
fee ($20.09); E-ZPass ($155); Verizon Wireless ($564.96);
L.L.Bean Direct ($269.45); Rio Suites in Las Vegas,
Nevada ($422.19); PayPal ($25); a finance charge
($350.55); and multiple fuel purchases ($267.66).
  On December 21, 2007, the defendant issued an SBC
check payable to the order of ‘‘American Express’’ in
the amount of $5157.64. The check was issued using
the old system and was signed only by the defendant.
  On this count, the defendant was charged with lar-
ceny in the first degree. The jury, however, acquitted
him of that charge and of larceny in the second degree,
but found him guilty of larceny in the third degree.
  The defendant renews the argument we addressed
in part I B 1 of this opinion, arguing that the state
neither presented evidence that SBC had not authorized
the payment nor proved that the charges were in fact
personal rather than business expenses. We disagree.
   As we concluded in part I B 1, there was sufficient
evidence for the jury reasonably to infer that the defen-
dant was to be reimbursed by SBC for only verified
legitimate business expenses. Moreover, the jury rea-
sonably could have inferred the lack of authorization
in this count from the fact that three of the four checks
used by the defendant did not have a second signature
explicitly required by the company policy and the con-
sulting agreement. In addition, the jury could also find
support for that inference in the fact that the December
21, 2007 old system check was handwritten months
after the new system became fully operational when
all of the new accounts were supposed to be processed
through the new system.
   On the basis of this inference, the jury then reason-
ably could have concluded that the charges for the
Credit Alert membership fee, Northwest Airlines ticket
for the defendant’s wife, a purchase at L.L.Bean Direct,
and lodging in Rio Suites in Las Vegas, Nevada, reflected
in the December 9, 2007 statement, were unauthorized
personal expenses.31 Furthermore, in the November 8,
2007 invoice the defendant claimed to have made busi-
ness purchases totaling $1653.56. The corresponding
SBC check, however, totaled $2486.43. On the basis of
this evidence, the jury reasonably could have inferred
that the difference of $832.87 between the invoice and
the company check represented an unauthorized per-
sonal expense. The jury could find further support for
this inference in the fact that all business expenses
from the previous monthly cycle purportedly had been
paid off in full by the defendant, negating any need to
make an additional payment in November.
                           II
   The defendant next claims that he was deprived of
a fair trial by the prosecutor’s statements made during
the state’s closing argument. Specifically, the defendant
argues that the prosecutor, without any evidentiary
basis, argued in his rebuttal that Bawarsky realized the
defendant had been stealing from SBC and asked for
his son’s help to stop the theft. We are not persuaded.
   The following additional facts are relevant to this
claim. During the closing arguments, defense counsel
tried to portray David Bawarsky as someone who had
been trying to prevent the defendant from becoming
the new owner of SBC because he wanted to preserve
his own interests in the company. In furtherance of
that theory, defense counsel argued to the jury that the
defendant ‘‘was caused to be ejected from the company
in late January, he was caused to be ejected and a name
surfaced that had never surfaced in the negotiations or
any legal document at all and that name as you now
know is David Bawarsky, the son of Henry who had
been thrown out of the company twenty years earlier
. . . .’’
  During the rebuttal argument, the state addressed the
defense’s theory, and the following colloquy ensued.
  ‘‘[The Prosecutor]: You heard argument about David
Bawarsky coming in, he’s been thrown out in the 80’s,
now some twenty years later he comes back, well David
Bawarsky was Henry’s son. And isn’t it okay for a
father to ask his son for help?
  ‘‘[Defense Counsel]: Objection, Judge, there’s no tes-
timony that Mr. Bawarsky did, that Henry Bawarsky did.
  ‘‘The Court: That’s true. I will strike that. There’s no
evidence of that in this trial.
  ‘‘[The Prosecutor]: But David pulls up and outs [the
defendant]. If you had an employee that was stealing
from you would you keep him there?
  ‘‘[Defense Counsel]: Objection, Judge, I was pre-
cluded from arguing that Mr. Bawarsky was the victim,
so how can [the prosecutor] now target that . . . [the
defendant] was stealing from David Bawarsky. . . .
  ‘‘The Court: I’m going to allow it, it’s argument. It’s
appropriate argument.’’ (Emphasis added.)
   In addition, when arguing as to count four, the prose-
cutor stated the following: ‘‘Does it make much sense
for [SBC] to be paying a commission to a consultant
and then to his company, and then to the third company
that was involved which is West Conn. Does that really
make sense? Does it make logical business sense? Not
if you know about it, but if you don’t know because
the only person who does know is the person writing
the checks, you don’t find out about it until later, then
when you do you shut it down.’’32 (Emphasis added.)
  We begin our discussion by setting forth relevant
legal principles governing the claims of prosecutorial
impropriety. ‘‘In analyzing claims of prosecutorial
impropriety, we engage in a two step analytical process.
. . . The two steps are separate and distinct. . . . We
first examine whether prosecutorial impropriety
occurred. . . . Second, if an impropriety exists, we
then examine whether it deprived the defendant of his
due process right to a fair trial. . . . In other words, an
impropriety is an impropriety, regardless of its ultimate
effect on the fairness of the trial.’’ (Internal quotation
marks omitted.) State v. Ross, 151 Conn. App. 687, 693,
95 A.3d 1208, cert. denied, 314 Conn. 926, 101 A.3d
272 (2014).
   To determine ‘‘whether any improper conduct by the
[prosecutor] violated the defendant’s fair trial rights is
predicated on the factors set forth in State v. Williams,
[204 Conn. 523, 540, 529 A.2d 653 (1987)], with due
consideration of whether that misconduct was objected
to at trial. . . . These factors include: the extent to
which the [impropriety] was invited by defense conduct
or argument . . . the severity of the [impropriety] . . .
the frequency of the [impropriety] . . . the centrality
of the [impropriety] to the critical issues in the case
. . . the strength of the curative measures adopted
. . . and the strength of the state’s case. . . .
   ‘‘[W]hen a defendant raises on appeal a claim that
improper remarks by the prosecutor deprived the defen-
dant of his constitutional right to a fair trial, the burden
is on the defendant to show, not only that the remarks
were improper, but also that, considered in the light of
the whole trial, the improprieties were so egregious that
they amounted to a denial of due process.’’ (Citations
omitted; internal quotation marks omitted.) State v.
Payne, 303 Conn. 538, 561–63, 34 A.3d 370 (2012).
   Furthermore, ‘‘prosecutorial [impropriety] of a con-
stitutional magnitude can occur in the course of closing
arguments. . . . In determining whether such [an
impropriety] has occurred, the reviewing court must
give due deference to the fact that [c]ounsel must be
allowed a generous latitude in argument, as the limits
of legitimate argument and fair comment cannot be
determined precisely by rule and line, and something
must be allowed for the zeal of counsel in the heat of
argument. . . . Thus, as the state’s advocate, a prose-
cutor may argue the state’s case forcefully, [provided
the argument is] fair and based upon the facts in evi-
dence and the reasonable inferences to be drawn there-
from. . . .
   ‘‘Nevertheless, the prosecutor has a heightened duty
to avoid argument that strays from the evidence or
diverts the jury’s attention from the facts of the case.
[The prosecutor] is not only an officer of the court,
like every attorney, but is also a high public officer,
representing the people of the [s]tate, who seek impar-
tial justice for the guilty as much as for the innocent.
. . . By reason of his office, he usually exercises great
influence [on] jurors. His conduct and language in the
trial of cases in which human life or liberty [is] at stake
should be forceful, but fair, because he represents the
public interest, which demands no victim and asks [for]
no conviction through the aid of passion, prejudice, or
resentment. If the accused [is] guilty, he should [none-
theless] be convicted only after a fair trial, conducted
strictly according to the sound and well-established
rules which the laws prescribe. [Although] the privilege
of counsel in addressing the jury should not be too
closely narrowed or unduly hampered, it must never
be used as a license to state, or to comment [on], or
to suggest an inference from, facts not in evidence, or
to present matters which the jury ha[s] no right to
consider.’’ (Citation omitted; internal quotation marks
omitted.) State v. Ross, supra, 151 Conn. App. 693–94.
With these principles in mind, we now turn to the defen-
dant’s claim.
   On appeal, the defendant argues that ‘‘[t]hese asser-
tions are simply, and undeniably, false—there was no
evidence whatsoever that Henry Bawarsky ever
believed that [the defendant] had stolen anything.’’
(Emphasis in original.) Furthermore, he continues,
these ‘‘false statements made by the [prosecutor] in
closing here were severe and went to ‘the very heart
of the case’—i.e., whether Henry Bawarsky consented
to the expenditures at issue.’’ We are not persuaded.
   Having reviewed the record, we conclude that none of
the comments made by the state in its closing arguments
was improper. The first comment made by the state—
‘‘[a]nd isn’t it okay for a father to ask his son for help?’’—
clearly had been made in response to defense counsel’s
closing argument. See State v. Kendall, 123 Conn. App.
625, 643–44, 2 A.3d 990 (finding it proper for prosecutor,
following defendant’s closing argument, to highlight dif-
ference between state’s version and defendant’s version
of facts and inferences properly drawn from those
facts), cert. denied, 299 Conn. 902, 10 A.3d 521 (2010).
   Similarly, the second comment—‘‘[i]f you had an
employee that was stealing from you would you keep
him there?’’—also had been made in response to the
defense’s alternative theory that David Bawarsky was
trying to protect his own interests in SBC. In addition,
this comment can be fairly inferred from the facts in
the record. David Bawarsky did take control of the
company in 2008 and forced the defendant out with the
help of the New Haven police. See State v. Prioleau,
235 Conn. 274, 320, 664 A.2d 743 (1995) (‘‘[c]ounsel may
comment upon facts properly in evidence and upon
reasonable inferences to be drawn from them’’ [empha-
sis in original; internal quotation marks omitted]).
   As to the final comment—‘‘you don’t find out about
it until later, then when you do you shut it down’’—it
too was not improper. At trial the state’s theory of the
case had been that the defendant had the control of
the company checkbook and used it to pay his personal
debts. Thus it was proper for the prosecutor to com-
ment that once the defendant’s dealings had been dis-
covered, he was forced out or ‘‘shut down.’’ See id.
   We conclude that the state’s comments were not
improper and, accordingly, need not consider whether
any claimed impropriety deprived the defendant of his
right to a fair trial. See State v. Otto, 305 Conn. 51, 76
n.19, 43 A.3d 629 (2012).
                           III
              RIGHT TO SPEEDY TRIAL
   Finally, the defendant claims that his ‘‘convictions
should be vacated, because his right to a speedy trial
was violated.’’ Specifically, the defendant argues that
‘‘he was denied his right to a speedy trial when the
[s]tate failed to bring him to trial until four and a half
years after his arrest . . . .’’ Having reviewed the
record in the case, we conclude that the defendant
failed to preserve his constitutional claim at trial and,
thus, can only prevail on his claim if he satisfies the
test established by our Supreme Court in State v. Gold-
ing, 213 Conn. 233, 239–40, 567 A.2d 823 (1989).33
    The following additional facts and procedural history
are relevant to this claim. On August 26, 2013, following
his convictions at trial, the defendant filed a motion for
‘‘judgment of acquittal or, in the alternative, to dismiss
for violation of his right to a speedy trial, or for a new
trial.’’ The court denied the defendant’s motion. On April
4, 2014, the court issued a written articulation of its
denial of the defendant’s motion. The articulation sets
forth the factual background as follows: The defendant
‘‘was arrested by warrant on December 18, 2008. Bond
was set on the warrant in the amount of $350,000. [The
defendant] posted the bond and was released from cus-
tody. His first court appearance was on January 5,
2009 . . . .
   ‘‘On February 10, 2009, he appeared and entered not
guilty pleas on all pending charges and elected to be
tried by a jury. Attorney Norm Pattis entered an appear-
ance on behalf of [the defendant] on January 5, 2009,
and was his counsel until June 10, 2013. . . .
  ‘‘On December 30, 2009, [defense counsel] filed a
motion for a speedy trial. The case was assigned for
jury selection on January 7, 2010. Subsequently, the
statutory period for commencing [the defendant’s] trial
was tolled due to [defense counsel’s] involvement in
another trial. . . . [The defendant’s] case was then
assigned for jury selection on February 22, 2010.’’
  On March 15, 2010, however, the defendant withdrew
his motion for a speedy trial. The transcript of the March
15, 2010 hearing reveals the following colloquy:
  ‘‘The Court: All right. Let me just indicate this is a
matter that was on the trial list. A motion for speedy
trial was filed by counsel. It had been—the running of
the statute had been tolled to this date because [defense
counsel] was on trial for a good bit of that period and
we set it down for today and what’s happening today?
                          ***
   ‘‘[Defense Counsel]: I would like to withdraw that
motion, Judge. I’ve had discussions with the state and
there was a supervised pre-trial last week. We are with-
drawing our speedy trial motion after discussions with
the state. In exchange the state is agreeing not to pro-
ceed on the thirty-two counts of forgery against [the
defendant], but has reserved the right to proceed evi-
dentially as to those facts on the notice of uncharged
misconduct. We have reserved the right to oppose that
at the time of trial, but the current—the case going
forward would involve simply a one count claim of
larceny in the first degree.
   ‘‘And the reason that the parties reached this
agreement with court supervision is that the—the entity
that claims to be a victim, of course we dispute that
it’s a victim of anything other than the delusion of an
interlope probe, but the entity that claims to be a victim
went into bankruptcy and its records became the prop-
erty of a trustee. The entity is now out of business and
fifty-eight boxes of items that both sides need to look
at now are reposed near the Foxboro Stadium in Massa-
chusetts and we’re just going to need some time for
that, Judge.
   ‘‘So in—you know, clearly we know chaos benefitted
the defendant here, but the state wants the opportunity
to look at those records and on the theory that it will
A, do so and B, do the right thing, it’s persuaded we’re
right and potentially drop this case, we thought it was
in [the defendant’s] interest to withdraw the speedy
trial motion.
  ‘‘The Court: All right. And then assuming that’s done
with good faith in that you wouldn’t be—I mean, you
have the right to tomorrow file a speedy trial again.
  ‘‘[Defense Counsel]: There’s no gamesmanship going
on here.
  ‘‘The Court: All right. So the understanding is
  ‘‘[Defense Counsel]: Well, I can’t say that, I’m always
playing a game, but I mean I don’t have any—I don’t
have any intent [to] reclaim it.
   ‘‘The Court: I’m hoping this is a one-time—an excep-
tion to the usual.
  ‘‘[Defense Counsel]: Yeah.
  ‘‘The Court: And let me just ask you this, and the
understanding is to give the state the opportunity to
review the fifty-eight boxes and materials?
  ‘‘[Defense Counsel]: Correct and we’re going to look
at it as well, Judge.’’
  Following the March 15 hearing, the case was dock-
eted six dates in 2011 and two dates in 2012. Finally,
the jury selection commenced on April 26, 2013. The
defendant did not file another motion for a speedy trial
or indicate to the court ‘‘that he requested jury selection
to commence in 2011 or 2012’’ by motion or correspon-
dence. The issue reemerged in his August 26, 2013
motion to dismiss.
   We begin our analysis of the defendant’s claim by
setting forth the governing legal principles. ‘‘Both the
United States constitution and the constitution of Con-
necticut guarantee every criminal defendant the right
to a speedy trial. See U.S. Const., amend. VI; Conn.
Const., art. I, § 8. This guarantee protects against unrea-
sonable delay between formal accusation and trial [that
would threaten] to produce more than one sort of harm,
including oppressive pretrial incarceration, anxiety and
concern of the accused, and the possibility that the
[accused’s] defense will be impaired by dimming memo-
ries and loss of exculpatory evidence.’’ (Internal quota-
tion marks omitted.) State v. Gibbs, 254 Conn. 578,
609–10, 758 A.2d 327 (2000).
   In Connecticut, ‘‘General Statutes § 54-82m34 codifies
a defendant’s constitutional right to a speedy trial and
confers on the judges of the Superior Court the author-
ity to make such rules as they deem necessary to estab-
lish a procedure for implementing that right. Pursuant
to that authority, the judges adopted Practice Book
§§ 43-39 through 43-41.’’35 (Footnote added.) State v.
Hampton, 66 Conn. App. 357, 366–67, 784 A.2d 444,
cert. denied, 259 Conn. 901, 789 A.2d 992 (2001).
   In his brief, the defendant argues that he is entitled
to a dismissal of his case because of the ‘‘extreme delay
and the severe prejudice [he] suffered as a result’’ of
the delay. For the following reasons, we decline to
review the defendant’s claim.
  It is settled that ‘‘[p]ursuant to § 54-82m, the filing
of a motion for a speedy trial by the defendant is a
prerequisite to dismissal of the information. . . .
Therefore, before the defendant may move for dis-
missal, he must file a motion for a speedy trial. Further-
more, [Practice Book § 43-41] provides: Failure of the
defendant to file a motion to dismiss prior to the com-
mencement of trial shall constitute a waiver of the right
to dismissal under these rules. Because a motion to
dismiss is waived unless filed before the commence-
ment of trial and a motion for a speedy trial must pre-
cede a motion for dismissal, logically a motion for a
speedy trial must also be filed before the commence-
ment of trial in order to be afforded a remedy under
the rules.’’ (Internal quotation marks omitted.) State v.
Rodriguez, 47 Conn. App. 91, 98–99, 702 A.2d 906 (1997),
cert. denied, 243 Conn. 960, 705 A.2d 552 (1998).
   The record in this case establishes that the only
motion for a speedy trial that had been filed was volun-
tarily withdrawn by the defendant on March 15, 2010.36
Moreover, the record also indicates that the defendant
failed to file his motion to dismiss before the com-
mencement of trial as required by § 43-41. These facts
lead us to conclude that, because he withdrew his
speedy trial motion and did not file a timely motion to
dismiss, ‘‘he is deemed to have waived his right to the
statutory protection afforded by § 54-82m.’’ Id., 99; see
also State v. Hampton, 66 Conn. App. 357, 368, 784 A.2d
444, cert. denied, 259 Conn. 901, 789 A.2d 992 (2001).
  Because the defendant failed to invoke the protection
of § 54-82m, his constitutional claim has not been pre-
served at trial and thus can only be afforded review
under the Golding analysis. See State v. Rodriguez,
supra, 47 Conn. App. 99. To obtain review of an unpre-
served claim pursuant to Golding, the defendant must
present us with a record that is adequate for review
and affirmatively demonstrate that his claim is indeed
a violation of a fundamental constitutional right. See
State v. Elson, 311 Conn. 726, 754–55, 91 A.3d 862 (2014).
Having examined the record, we conclude, however,
that it is not adequate for review.
   In its articulation, the court found that the case ‘‘was
docketed six dates in 2011 [and] two dates in 2012
. . . .’’ Critically, however, the record is silent on the
issue of which party had requested the aforementioned
continuances, and the defendant failed to seek an artic-
ulation or rectification thereof. Without knowing who
requested the continuances and what rationale was pro-
vided as justification for these requests, our review of
the defendant’s claim would amount to a speculation
in which we decline to engage.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The defendant was acquitted of one count of larceny in the second
degree in violation of § 53a-123 (a) (2), and found not guilty as charged on
one count of larceny in the first degree, but guilty of a lesser included
offence of larceny in the third degree.
   2
     Under the terms of the agreement, the defendant’s pay would be recon-
ciled on September 30 and December 31, 2007.
   3
     Richard Greenfield was, at the time, the defendant’s business partner in
the planned acquisition of SBC. Greenfield signed an identical consultant
agreement with SBC on August 3, 2007.
   4
     On August 10, 2007, SBC also amended its bank signature policy to require
two signatures on company checks. The defendant’s signature appears on
the form.
   5
     Even though some aspects of the company’s accounting were computer-
ized, the software was described as ‘‘antiquated’’ at trial.
   6
     Testimony at trial established that the defendant, Auger, Marcy Gollinger,
Dober’s sister, who was in charge of SBC payroll and accounts payable,
and Ilka Cintron, an office worker at SBC, had the combination to access
the safe.
   7
     The new system used different SBC checks that were visually distinct
from the checks used in the old system.
   8
     The line of credit eventually was increased to $1.4 million. Greenfield
was a personal guarantor of the trade credit.
   9
     The defendant was also charged with thirty-three counts of forgery, but
these charges were dropped by the state.
   10
      Additionally, § 53a-119 (1) provides that ‘‘[a] person commits embezzle-
ment when he wrongfully appropriates to himself or to another property
of another in his care or custody.’’
   11
      General Statutes (Rev. to 2007) § 53a-122 (a) provides in relevant part
that ‘‘[a] person is guilty of larceny in the first degree when he commits
larceny, as defined in section 53a-119, and . . . (2) the value of the property
. . . exceeds ten thousand dollars . . . .’’
   12
      The date had been determined by the terms of the forbearance agreement
reached between the defendant and Webster Bank. Upon repayment, Web-
ster Bank agreed, inter alia, to withdraw its action against Ridgefield Farms
and to release an attachment on the defendant’s home.
   13
      Initially, the defendant attempted to satisfy the debt by sending SBC
checks that had been issued to the order of Ridgefield Farms. Webster Bank,
however, refused to accept these checks as payment because it was not
the named payee.
   14
      At trial, the defendant presented evidence that, prior to issuing the three
checks directly to Webster Bank, he attempted to endorse the SBC checks
issued to Ridgefield Farms in favor of Webster Bank, which it refused to
accept as being contrary to its policy. On appeal, the defendant cites to this
evidence as proof that he acted in good faith and only resorted to issuing
the SBC checks directly to Webster Bank after it would not accept his
previous forms of payment. This argument fails to explain why the defendant
did not attempt to satisfy his debt to Webster Bank in the most logical and
reasonable way—by depositing the checks to the Ridgefield Farms accounts
first and then paying Webster Bank—but instead kept trying to satisfy his
debt in a roundabout way. Thus, the jury reasonably could have discredited
this evidence.
   15
      Similarly, the jury was free to discredit the two documents submitted
by the defendant. We note, however, that even if the jury were to consider
the documents as proof of the debt’s existence, almost $36,000 would still
be left unexplained as the second document had the debt equal $50,339.49
by July, 2007. We further note that this difference is more than enough to
meet the $10,000 threshold of § 53a-122 (a) (2).
   16
      See footnote 8 of this opinion.
   17
      Dober did confirm the authenticity of his signature on the check for
$809.10.
   18
      We note that Dober was not asked to authenticate the signature on the
fifth check by the state. We further note that the sixth check that had two
signatures had been signed by someone other than Dober, and the state did
not seek to verify the authenticity of that signature at trial.
   19
      In his brief, the defendant cites to State v. Hedge, supra, 297 Conn. 621,
and State v. Green, 261 Conn. 653, 804 A.2d 810 (2002), as supporting his claim
that the state did not present sufficient evidence to sustain his conviction
on count four. Both decisions stand for the well-established principle of
Connecticut jurisprudence that insufficient evidence cannot support a crimi-
nal conviction.
   In Hedge, our Supreme Court held that in ‘‘the absence of any evidence
that the defendant engaged in conduct reflecting an intent to sell drugs at
some location within the proscribed area, the defendant is entitled to a
judgment of acquittal’’ on that count. State v. Hedge, supra, 297 Conn. 661.
   In Green, the court held that evidence showing that (1) the defendant
and his companions at the scene of the crime were friends, (2) the defendant
may have had a dispute with the victim who was a member of a gang,
and (3) the simultaneous drawing of the guns by the defendant and his
companions in an apparent response to a cry out to ‘‘shoot the [expletive]’’
was ‘‘too weak a foundation upon which to base an inference of an
agreement’’ to commit murder. State v. Green, supra, 261 Conn. 672–73.
   In his brief, however, the defendant provides limited analysis and does
not explain how these particular cases offer support to his claim on appeal.
The only conclusion that the defendant seemingly draws from both cases
is that ‘‘the link between the facts proved with respect to count [four] and
the inference the state asked the jury to draw was even more tenuous than
the links the [court] found insufficient in Hedge and Green.’’ For the reasons
previously explained under this subsection, we disagree.
   The defendant also cites State v. Godfrey, 39 Conn. App. 1, 663 A.2d
1117 (1995), appeal dismissed, 236 Conn. 904, 670 A.2d 1305 (1996) (appeal
dismissed as moot because of death of defendant), as supporting his claim
of insufficient evidence. In light of the procedural history of the case, we
conclude that its precedential value is questionable and, therefore, we follow
our Supreme Court’s well established precedent holding that on ‘‘appeal,
we do not ask whether there is a reasonable hypothesis of innocence,’’ but
rather ask ‘‘whether there is a reasonable view of the evidence that supports
the [jury’s] verdict of guilty.’’ (Internal quotation marks omitted.) State v.
Papandrea, supra, 302 Conn. 349.
   20
      General Statutes (Rev. to 2007) § 53a-123 (a) provides, inter alia, that
‘‘[a] person is guilty of larceny in the second degree when he commits
larceny, as defined in section 53a-119, and . . . (2) the value of the property
. . . exceeds five thousand dollars . . . .’’
   21
      We note that the evidence does not include a detailed business expense
invoice corresponding to the August 28, 2007 statement.
   22
      We also note that the record does not contain a detailed business
expense invoice corresponding to the October 28, 2007 statement.
   23
      General Statutes (Rev. to 2007) § 53a-124 (a) provides, inter alia, that
‘‘[a] person is guilty of larceny in the third degree when he commits larceny,
as defined in section 53a-119, and . . . (2) the value of the property . . .
exceeds one thousand dollars . . . .’’
   24
      The invoice separated the charges into two categories: (1) six hours
charged at $175 per hour; and (2) four hours at ‘‘no charge.’’
   25
      The invoice separated the charges into two categories: (1) five and one-
half hours charged at $175 per hour; and (2) two and one-half hours at
‘‘no charge.’’
   26
      Pite testified that the note read: ‘‘Call [Hecht] and told him erroneous,
[SBC] only retained me. Told [the defendant] to get separate counsel.’’
   27
      In his brief, the defendant argues that the state failed to present evidence
‘‘with regard to which of his services . . . Pite charged for, and which he
provided at no charge’’ in his October 30, 2007 invoice. Absent such evidence,
he argues, the jury was left ‘‘to speculate whether [Pite] billed [SBC] for
services which [SBC] did not agree to pay, or for services for which [SBC]
did agree to pay.’’ We are not persuaded by this argument.
   On redirect, Pite explained the ‘‘no charge’’ entry on the December 1, 2007
invoice by stating ‘‘I generally would do that when I’m charging someone, you
know, many hours for looking over stuff that, you know, just as a courtesy,
so I believe it was just probably reviewing documents or reviewing invoices
or something that I felt, you know, even though it took time I gave him
a break.’’
   The jury reasonably could have interpreted Pite’s explanation as simply
meaning that it was his practice not to charge his clients for the full amount
of time it had taken him to resolve a matter when he felt that it had taken
him too long. This interpretation is further supported by Pite’s statement
during cross examination that he ‘‘courtesied that time because [he] felt
bad having to bill [SBC] . . . .’’
   28
      Two checks were issued to the order of ‘‘Exxon Mobil,’’ one to the
order of ‘‘Exxon Inc.,’’ and one to the order of ‘‘Exxon Processing Center.’’
   29
      At trial, Ledoux was specifically instructed only to name the town and
the state for the second address.
   30
      We note that the sum of purchases made in West Hartford and Closter
is sufficient to meet the $1000 threshold of § 53a-124 (a) (2).
   31
      We note that the sum of the purchases reflected in the December 9,
2007 statement equals $5376.77, which is larger than the amount of the
December 21, 2007 check by $219.13. In his brief, the defendant argues that,
because the amount billed in the statement exceeded the amount paid by
the defendant, the state had to but ‘‘failed to prove that [SBC] funds were
used to pay any particular charge or charges.’’ We reject the defendant’s
argument. There was sufficient evidence to allow the jury reasonably to
conclude that the sum of unauthorized personal purchases was greater than
the gap between the statement balance and the check.
   32
      We note that the defendant failed to object to this comment. Neverthe-
less, the defendant’s claim may be reviewed. See State v. Stevenson, 269
Conn. 563, 572–73, 849 A.2d 626 (2004) (unpreserved claims of prosecutorial
impropriety reviewable without seeking review pursuant to State v. Golding,
213 Conn. 233, 567 A.2d 823 [1989]).
   33
      In State v. Golding, supra, 213 Conn. 239–40, our Supreme Court held
that ‘‘a defendant can prevail on a claim of constitutional error not preserved
at trial only if all of the following conditions are met: (1) the record is
adequate to review the alleged claim of error; (2) the claim is of constitutional
magnitude alleging the violation of a fundamental right; (3) the alleged
constitutional violation clearly exists and clearly deprived the defendant of
a fair trial; and (4) if subject to harmless error analysis, the state has failed
to demonstrate harmlessness of the alleged constitutional violation beyond
a reasonable doubt.’’ (Emphasis in original.)
   34
      General Statutes § 54–82m provides: ‘‘In accordance with the provisions
of section 51–14, the judges of the Superior Court shall make such rules as
they deem necessary to provide a procedure to assure a speedy trial for
any person charged with a criminal offense on or after July 1, 1985. Such
rules shall provide that (1) in any case in which a plea of not guilty is
entered, the trial of a defendant charged in an information or indictment
with the commission of a criminal offense shall commence within twelve
months from the filing date of the information or indictment or from the
date of the arrest, whichever is later, except that when such defendant is
incarcerated in a correctional institution of this state pending such trial and
is not subject to the provisions of section 54–82c, the trial of such defendant
shall commence within eight months from the filing date of the information
or indictment or from the date of arrest, whichever is later; and (2) if a
defendant is not brought to trial within the time limit set forth in subdivision
(1) of this section and a trial is not commenced within thirty days of a
motion for a speedy trial made by the defendant at any time after such time
limit has passed, the information or indictment shall be dismissed. Such
rules shall include provisions to identify periods of delay caused by the
action of the defendant, or the defendant’s inability to stand trial, to be
excluded in computing the time limits set forth in subdivision (1) of this
section.’’ Section 54-82m was amended by No. 07-217, § 194, of the Public
Acts, which made technical changes to the statute that are not relevant to
this appeal. For purposes of clarity, we refer to the current version of
the statute.
   35
      Practice Book § 43-41 provides: ‘‘If the defendant is not brought to trial
within the applicable time limit set forth in Sections 43-39 and 43-40, and,
absent good cause shown, a trial is not commenced within thirty days of
the filing of a motion for speedy trial by the defendant at any time after
such time limit has passed, the information shall be dismissed with prejudice,
on motion of the defendant filed after the expiration of such thirty day
period. For the purpose of this section, good cause consists of any one of
the reasons for delay set forth in Section 43-40. When good cause for delay
exists, the trial shall commence as soon as is reasonably possible. Failure
of the defendant to file a motion to dismiss prior to the commencement of
trial shall constitute a waiver of the right to dismissal under these rules.’’
   36
      In his brief, the defendant argues that his withdrawal of the motion for
a speedy trial on March 15, 2010, did not constitute a ‘‘prospective waiver
of the right.’’ (Emphasis in original.) We are not sure what to make of the
defendant’s argument. The record is clear that the withdrawal of the motion
was not intended to act as a prospective waiver; as the court specifically
instructed the defendant that he had ‘‘the right to tomorrow file a speedy
trial again.’’ Thus, the defendant and the state knew that his withdrawal did
not constitute a prospective waiver, and that he could reassert his right
to a speedy trial at any time thereafter. He simply did not do so in a
timely manner.